DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of electing species II, sub-species A and sub-species 1 in the reply filed on 07/21/2021 is acknowledged.
Claims 30-33 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sun-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25, 29, 34-36 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "may be " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 20-25, 29, 34-36 and 39-42 are rejected based on the dependency from claim 19. 
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-25, 29, 34-36, 39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuliano et al. (US 2014/0327479).
Regarding claim 19 (as best understood), Giuliano discloses a step-up power converter [e.g. figs. 3-5] comprising: a cascade multiplier [e.g. 30] comprising: a plurality of pump capacitors [e.g. C1,C2/C2,C3/C1-C3] to be coupled to a plurality of stack switches [e.g. M4, M2, M0] via a corresponding plurality of stack nodes [e.g. the nodes above M4, M2 and M0]; each stack switch having a threshold voltage value; a first terminal [e.g. the top terminal] for receiving a first voltage [e.g. 20v, 15v, 10v] having a value greater than the stack switch threshold voltage value [M4 threshold < 20v, M2 threshold <15v, M0 threshold <10v]; and a second terminal [e.g. the bottom terminal] having a second voltage; a bypass path [e.g. one of paths from 38 to the top terminal of the plurality of stack switches; also see fig. 3] connecting the first terminal directly to one of said plurality of stack nodes while bypassing [see at least fig. 3] at least one other stack node, such that the stack node may be charged by the first voltage to a stack node voltage value at least equal to the threshold voltage value for the corresponding stack switch; a clock [e.g. the circuit (not shown) that generates the clock signal] to generate a timing signal; and a controller [e.g. driver set 32, the circuit (not shown) generating A0-A2, B0-B2/the circuit (not shown) generating VP2, VP1] to generate one or more control signals based, at least in part, on the timing signal to control the plurality of stack switches to facilitate one or more state transitions between a first and a second operating states of the cascade multiplier based, at least in part, on the first voltage, wherein, in the first operating state, a first stack-node [e.g. one of the nodes above/below M5, M4, M3,M2 M1 or M0,but not the second stack-node] of the plurality of stack nodes to have a first stack-node voltage and a second stack-node [e.g. the node between M2 and M3 in fig. 4/the node betweenM4 and M5 in fig. 5/ the node betweenM1 and M0 in fig. 5] of the plurality of stack nodes to have a second stack-node voltage, the second stack-node voltage to comprise a voltage [the node voltage] insufficient to operate a corresponding stack switch of the plurality of stack switches, and wherein, in the second operating state, the second stack-node voltage to be adjusted to comprise a voltage [the node voltage] sufficient to operate the corresponding stack switch of the plurality of stack switches.
Regarding claim 20 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein, in the first operating state, the second stack-node voltage to comprise a voltage [e.g. 10v fig. 4 or 5v/15v fig. 5 Giuliano] lower than the first stack-node voltage [e.g. 20v/15v fig. 4 or 20v/15v/10v fig. 5 Giuliano].

Regarding claim 21 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein, in the second operating state, the second stack-node voltage to comprise a voltage higher than the first stack-node voltage [e.g. 5v/10v Giuliano].

Regarding claim 22 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein, in the second operating state, the second stack-node voltage to be adjusted to comprise a voltage increased by an integer multiple of the first voltage [e.g. 5v Giuliano].

Regarding claim 23 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the corresponding stack switch to comprise a stack switch operable via the second stack-node [see at least figs. 3-5 Giuliano].
Regarding claim 24 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the plurality of pump capacitors to further comprise a second pump capacitor [e.g. one of C1-C3], and wherein the at least one pump capacitor [e.g. another one of C1-C3 Giuliano] to be coupled to the first stack-node and the second pump capacitor to be coupled to the second stack-node.

Regarding claim 25 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the corresponding stack switch is to interconnect the second stack-node and the first terminal [see at least figs. 3-5 Giuliano].
Regarding claim 29 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the bypass path ceases conducting current upon initiation of the transition from the first operating state to the second operating state [see at least figs. 3-5, paras. 0046-0047 Giuliano].
Regarding claim 34 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein, during the first operating state, a current is to flow between the first terminal and the second terminal and wherein, during the second operating state, the current is to cease flowing between the first terminal and the second terminal [see at least figs. 3-5 Giuliano].

Regarding claim 35 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the bypass path is connected to the stack node of at least one output capacitor [e.g. C3/C2/C1 Giuliano] of the step-up power converter.

Regarding claim 36 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the bypass path is configured to upon a voltage drop at the stack node below the first voltage value conduct a current [see at least figs. 3-5 Giuliano].

Regarding claim 39 (as best understood), Giuliano discloses the step-up power converter of claim 19, wherein the bypass path further comprises a bypass switch [e.g. see switches in 38 fig. 3 of Giuliano].

Regarding claim 41 (as best understood), Giuliano discloses the step-up power converter of claim 19, further comprising a plurality of phase nodes [e.g. VP1, VP2 Giuliano] connected to the plurality of pump capacitors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano et al. (US 2014/0327479) in view of Shi (US 2011/0298438).

Regarding claim 40 (as best understood), Giuliano discloses the step-up power converter of claim 19. Giuliano does not disclose a diode is on the path to the pre-charged capacitor. However, it’s well-known to utilize a diode to create a one-way path to a pre-charged/charged capacitor. For example, Shi discloses a forward diode [e.g. diode 520 fig. 5] is on the path to a pre-charged capacitor, such that the combination of Giuliano and Shi discloses wherein the bypass path comprises a diode [e.g. diode 520 fig. 5 of Shi]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Giuliano in accordance with the teaching of Shi regarding a diode in order to utilize a diode having one way voltage/current pass direction to help provide a voltage to a capacitor [para. 0064]

Regarding claim 42 (as best understood), Giuliano discloses the step-up power converter of claim 19, further comprising a bypass switch [e.g. see switches in 38 fig. 3 of Giuliano]. Giuliano does not disclose a diode is on the path to the pre-charged capacitor. However, it’s well-known to utilize a diode to create a one-way path to a pre-charged/charged capacitor. For example, Shi discloses a forward diode [e.g. diode 520 fig. 5] is on the path to a pre-charged capacitor, such that the combination of Giuliano and Shi further discloses comprises a diode [e.g. diode 520 fig. 5 of Shi]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Giuliano in accordance with the teaching of Shi regarding a diode in order to utilize a diode having one way voltage/current pass direction to help provide a voltage to a capacitor [para. 0064]

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Applicant argues that “Applicant submits claim 19, as amended, is allowable and requests that the prior obviousness rejection be withdrawn. Because claims 20 - 25, 29, 34, 35, 36, and 39-42 depend from allowable claim 19, Applicant requests that the obviousness rejection of these claims be withdrawn as well.”
However, Giuliano discloses (as best understood) at least the amended section of claim 19: 
a step-up power converter [e.g. figs. 3-5] comprising: a cascade multiplier [e.g. 30] comprising: a plurality of pump capacitors [e.g. C1,C2/C2,C3/C1-C3] to be coupled to a plurality of stack switches [e.g. M4, M2, M0] via a corresponding plurality of stack nodes [e.g. the nodes above M4, M2 and M0]; each stack switch having a threshold voltage value; a first terminal [e.g. the top terminal] for receiving a first voltage [e.g. 20v, 15v, 10v] having a value greater than the stack switch threshold voltage value [M4 threshold < 20v, M2 threshold <15v, M0 threshold <10v]; and a second terminal [e.g. the bottom terminal] having a second voltage; a bypass path [e.g. one of paths from 38 to the top terminal of the plurality of stack switches; also see fig. 3] connecting the first terminal directly to one of said plurality of stack nodes while bypassing [see at least fig. 3] at least one other stack node, such that the stack node may be charged by the first voltage to a stack node voltage value at least equal to the threshold voltage value for the corresponding stack switch; a clock [e.g. the circuit (not shown) that generates the clock signal] to generate a timing signal. Also see 35 U.S.C. §102 claim rejection section and 35 USC § 112 discussed above.
Accordingly, dependents claims are not allowable at this point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842